Great-West Life & Annuity Insurance Company 8515 East Orchard Road Greenwood Village, Colorado 80111 October 1, 2009 VIA EDGAR Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Varifund Plus Variable Annuity Contract Varifund Variable Annuity Account, Amendment No. 31 Great-West Life & Annuity Insurance Company Registration Statement on Form N-4 (File Nos. 333-162252 and 811-05817) Request for Withdrawal of Registration Statement Ladies and Gentlemen: Pursuant to Rule 477(a) under the Securities Act of 1933, as amended, Great-West Life & Annuity Insurance Company (“GWLA”) and Varifund Variable Annuity Account (“Registrant”) hereby respectfully request the withdrawal of the above-referenced registration statementincluding all amendments and exhibits thereto (“Registration Statement”) for the Varifund Plus Variable Annuity Contract (“Contract”), originally filed with the Securities and Exchange Commission on October 1, 2009 (Accession No. 0000851066-09-000049) in connection with the merger of Canada Life Insurance Company of America and GWLA. Due to a clerical error, Registrant was not successful in obtaining a new series identification number for the new series.Registrant seeks withdrawal of the Registration Statement so that it may immediately refile the Registration Statement to obtain a new series identification number.The Registration Statement was not declared effective.Accordingly, no securities were sold in connection with the offering for which the Registration Statement was filed.GWLA and Registrant believe the withdrawal of the Registration Statement to be consistent with the public interest and the protection of investors. We appreciate your assistance.If you have any questions regarding this matter, please contact the undersigned at (303) 737-1130 or Ann Furman at Jorden Burt LLP at (202) 965-8130. Sincerely, Great-West Life & Annuity Insurance Company Varifund Variable Annuity Account /s/ W. Michael Cirelli W. Michael Cirelli Counsel cc:Patrick F. Scott, Esq.
